DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/5/21.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 – 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Publication 2016/0294910).
Regarding claims 1, 8 and 10, Li teaches a method and a setting device to set a parameter for transmission queues at an Ethernet switch, the setting device comprising a processor configured to: (i.e. fig. 13 shows an apparatus that may be part of a Ethernet switch; see paragraphs 74) (i.e. any embodiments of the prior 
 	assign associations between an attribute associated with a transmission frame and a plurality of the queues having different priorities; (i.e. fig. 13 shows an incoming packet may be associated or classified to queues having different priorities for transmission; see paragraphs 74)
 	set a parameter for a high priority queue having a priority equal to or higher than a threshold based on an adverse condition transmission schedule having transmission timings less desirable than those of a preset transmission schedule; (fig. 13 shows queues of different priority levels may be assigned a value based upon the classified packets, a higher classified packet may then be associated with a higher priority queue based upon a threshold comparison; see paragraphs 74, 75) and
 	set a parameter for a low priority queue having a priority of less than the threshold using processing that is different from processing for setting the parameter for the high priority queue. (fig. 13 shows queues of different priority levels may be assigned a value based upon the classified packets, a lower classified packet may then be associated with a lower priority queue based upon a threshold comparison; see paragraphs 74, 75)
Regarding claims 7, Li teaches the setting device of claim 1, wherein:
the Ethernet switch is an Ethernet switch for interconnecting a plurality of control devices installed at a vehicle; and the processor assigns associations to the queues based on a risk level of communication in the vehicle as the attribute. (i.e. the embodiments of the prior art may be implemented in an Ethernet switch over a local network, including a hybrid network encompassing different communication protocols, wherein the packets are assigned to queues based upon different priority parameters; see paragraphs 22, 25)
Regarding claim 9, Li teaches the parameter setting method of claim 8, wherein: after executing the first setting processing, the second setting processing 1s repeatedly executed until a quality that includes communication delay and communication loss attains a prescribed target; and in a case in which the target 1s unattainable by executing the second setting processing, processing returns for re-execution of the first setting processing. (i.e. each priority queue may be dynamically adjusted to meet certain QoS requirements, the incoming packets compared with threshold values set for each individual queue until communication quality is satisfied; see paragraphs 75 - 77)

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 – 6 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 8, 2022Primary Examiner, Art Unit 2471